DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, 27 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 076, 299, in view of Gazit et al. (WO 2012/0138871; hereinafter Gazit). Although the claims at issue are not both the present application and U.S. Patent No. 10, 076, 299 are directed determination of health of liver of patient using functional image data, determining a first shape of a first anatomical features in the functional image, determine a location of a first center point of the first anatomical features, revising the first center point of the first anatomical feature based on the determined location of the first center point, identify a first region of interest corresponding to an entire hepatic function a liver, and generating a user interface for display, wherein the user interface comprising the first shape, first region of interest, and determining a total count ration from the functional image.  Furthermore, U.S. Patent No. 10, 076, 299 is narrower that of the current application, but U.S. Patent No. 10, 076, 299 fails to explicitly state determining a risk of liver disease based on the identified first region of interest. 
Gazit discloses an image analysis for specific objects.  Gazit teaches determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining if it’s a high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of determine the risk of liver disease based on identified first region of interest in the invention of U.S. Patent No. 10, 076, 299, as taught by Gazit, determination of risk of liver disease is important for disease diagnosis and prognosis (page 1, lines 20-23 states  “In addition, determination of the growth rate of such lesions is also important for disease diagnosis and prognosis”). 
Claims 21, 26, 27 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,155,513 in view of Gazit et al. (WO 2012/0138871; hereinafter Gazit). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and U.S. Patent No. 10, 076, 299 are directed determination of health of liver of patient using functional image data, determining a first shape of a first anatomical features in the functional image, determine a location of a first center point of the first anatomical features, revising the first center point of the first anatomical feature based on the determined location of the first center point, identify a first region of interest corresponding to an entire hepatic function a liver, and generating a user interface for display, wherein the user interface comprising the first shape, first region of interest, and determining a total count ration from the functional image.  Furthermore, U.S. Patent No. 9,155,513 is narrower that of the current application, but U.S. Patent No. 9,155,513 fails to explicitly state determining a risk of liver disease based on the identified first region of interest. 
Gazit discloses an image analysis for specific objects.  Gazit teaches determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining if it’s a high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient, and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of determine the risk of liver disease based on identified first region of interest in the invention of U.S. Patent No. 9,155,513, as taught by Gazit, determination of risk of liver disease is important for disease diagnosis and prognosis (page 1, lines 20-23 states  “In addition, determination of the growth rate of such lesions is also important for disease diagnosis and prognosis”). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim limitation “...wherein the identification of the first region of interest does not directly rely on edge detection” in lines 14-15 is indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, and use a different segmentation algorithm to identify the first region. 
Regarding claim 27, the claim limitation “...wherein the identification of the first region of interest does not directly rely on edge detection” in lines 14-15 is indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, and use a different segmentation algorithm to identify the first region. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Regarding claim 21, the independent claims is directed to a system for automating a determination of a risk of liver disease for a patient from functional image data generated from a SPECT.  The claim recites “access the functional image data”; “determine a first shape of a first anatomical feature in the functional image data corresponding to a liver of the patient”; “determine a location of a first center point of the first anatomical feature”; “revise the first center point of the first anatomical feature based on the determined location of the first center point”; “identify a first region of interest corresponding to an entire hepatic function of the liver of the patient based on the identified first shape and revised first center point”; “determine a risk of liver disease based on the identified first region of interest”.  The examiner notes that claim limitation “access the functional image data” under reasonable broadest interpretation can be interpreted as skilled practitioner reviewing the image data.  Therefore, the cited limitations above, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components (i.e., the “one or more hardware processor”).  Other than the one or more hardware (which is represented simply as a part of a basic computer system), nothing identified in the claim is precluded from being practically performed in the mind, or with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. In this case, the determining steps or functions represent acts which can be performed in the mind by a skilled practitioner to make a diagnosis. 
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and since documented in MPEP § 2106. While the claim recites that a “one or more hardware processor” that performs the limitations encompassing mental processes, this simply represents implementing the abstract ideas with a computer. The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.  See also subsection I of the cited section and MPEP § 2106.05(f) which indicates that instructions to implement the abstract idea on a computer or that “using a computer as a tool to perform the abstract idea” are not sufficient to integrate a judicial exception into a “practical application” as interpreted by the courts. 
Furthermore, the recitation of “...functional image data” in the preamble does simply generally links the abstract idea to a particular technological environment and therefore does not represent a “practical application” as interpreted by the courts. Refer again to subsection I of MPEP § 2106.04(d) and MPEP § 2106.05(h). An exemplary practical application would be to apply the result of the abstract idea to implement a particular treatment or prophylaxis. See MPEP § 2106.04(d)(2). Since the claim dopes not integrate the judicial exception into one of the exemplary practical applications discussed in MPEP § 2106 and substantiated by the courts, the claims are directed to abstract ideas in the form of mental processes. 
Furthermore, the claim do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements of a generic computer components (“one or more hardware processors”) to execute the abstract ideas and does not add significantly more that the abstract idea because since the one or more hardware processors are merely a generic computer component with the computer being used as a tool for performing the recited calculations. The additional elements of “functional image generated from a Single Photon Emission Computed Tomography (SPECT) scanner” in the preamble and element “functional scanner” in line 5 of claim 21 are not sufficient to amount to significantly more than the abstract idea because they represent pre-solution activity and merely specifies the nature of the data exploited by the abstract idea.   See MPEP § 2106.05(g) for discussion of extra-solution activity. Additionally, the generically recited “functional scanner” is only nominally recited in each of claims 21 and does not represent a particular machine and only generally links to a particular technological environment. See MPEP § 2106.05 for the analysis of additional elements to determine whether they are directed to significantly more than the judicial exception. Additionally, while the step or function “access the functional image data” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g). In view of the analysis, the claims are directed to abstract ideas without significantly more.
The additional elements “generate a user interface for display, the user interface comprising: the first shape corresponding to the liver; the first region of interest corresponding to the liver; and the determined risk of liver disease” are not sufficient to amount to significantly more than the abstract idea because the generate functions of the user interface are extra-solution/displaying the result of the abstract idea (using a computer as a tool).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 21 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 

Regarding clam 22, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation of calculate a ratio base on functional activity with the identified first region of interest corresponding to the liver and stored parameter, and the risk of the liver disease is further determined based on the calculated ratio can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper.  The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.) 
Regarding claim 23, The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.)
Regarding claim 24, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation the liver disease is a presence of hepatocellular carcinoma (HCC) can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 25, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation accessing CT or MRI obtained liver region of interest associated with the patient; and comparing the first region of interest with the CT and MRI obtained liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can between the image data.  Additionally, while the step or function “accessing CT or MRI obtained liver region of interest associated with the patient” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g).  Additionally, the generically recited “CT” or “MRI” is only nominally recited in each of claims 25 and does not add significantly more to the abstract idea and only generally links to a particular technological environment.
Regarding claim 26, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 21.  The claim recitation determining a total count ratio from the functional image data based at least on the first of interest corresponding to the liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 27, the independent claims is directed to an electronic method for automating a determination of a risk of liver disease of a patient.  The claim recites “accessing the functional image data”; “determining a first shape of a first anatomical feature in the functional image data corresponding to a liver of the patient”; “determining a location of a first center point of the first anatomical feature”; “revising the first center point of the first anatomical feature based on the determined location of the first center point”; “identifying a first region of interest corresponding to an entire hepatic function of to the liver of the patient based on the identified first shape and revised first center point”; “determining a risk of liver disease based on the identified first region of interest”.  The examiner notes that claim limitation “access the functional image data” under reasonable broadest interpretation can be interpreted as skilled practitioner reviewing the image data.  Therefore, the cited limitations above, under their broadest reasonable interpretation, cover performance in the mind.  Nothing identified in the claim is precluded from being practically performed in the mind, or with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. In this case, the determining steps or functions represent acts which can be performed in the mind by a skilled practitioner to make a diagnosis. 
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and since documented in MPEP § 2106. While the claim recites that an “electronic method for automating a determination of a risk of liver disease” that performs the limitations encompassing mental processes.  The electronic method can be interpreted that a computer may be used, but this simply represents implementing the abstract ideas with a computer. The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.  See also subsection I of the cited section and MPEP § 2106.05(f) which indicates that instructions to implement the abstract idea on a computer or that “using a computer as a tool to perform the abstract idea” are not sufficient to integrate a judicial exception into a “practical application” as interpreted by the courts. 
Furthermore, the recitation of “functional image data” in the preamble does simply generally links the abstract idea to a particular technological environment and therefore does not represent a “practical application” as interpreted by the courts. Refer again to subsection I of MPEP § 2106.04(d) and MPEP § 2106.05(h). An exemplary practical application would be to apply the result of the abstract idea to implement a particular treatment or prophylaxis. See MPEP § 2106.04(d)(2). Since the claim dopes not integrate the judicial exception into one of the exemplary practical applications discussed in MPEP § 2106 and substantiated by the courts, the claims are directed to abstract ideas in the form of mental processes. 
Furthermore, the claim do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above “electronic method for automating a determination of a risk of liver disease” can be interpreted as using a computer, however,  the additional elements of a generic computer components (“one or more hardware processors”) to execute the abstract ideas and does not add significantly more that the abstract idea because since the one or more hardware processors are merely a generic computer component with the computer being used as a tool for performing the recited calculations. The additional elements of “functional image generated from a “functional image generated from a Single Photon Emission Computed Tomography (SPECT) scanner” in the preamble and element “functional scanner” in line 5 of claim 27 are not sufficient to amount to significantly more than the abstract idea because they represent pre-solution activity and merely specifies the nature of the data exploited by the abstract idea.   See MPEP § 2106.05(g) for discussion of extra-solution activity. Additionally, the generically recited “functional scanner” is only nominally recited in each of claims 21 and does not represent a particular machine and only generally links to a particular technological environment. See MPEP § 2106.05 for the analysis of additional elements to determine whether they are directed to significantly more than the judicial exception. Additionally, while the step or function “access the functional image data” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g). In view of the analysis, the claims are directed to abstract ideas without significantly more.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 27 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 

Regarding clam 28, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation of calculating a ratio base on functional activity with the identified first region of interest corresponding to the liver and stored parameter, and the risk of the liver disease is further determined based on the calculated ratio can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper.  The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry. ) 
Regarding claim 29, the additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.)
Regarding claim 30, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation the liver disease is a presence of hepatocellular carcinoma (HCC) can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 31, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 27.  The claim recitation accessing CT or MRI obtained liver region of interest associated with the patient; and comparing the first region of interest with the CT and MRI obtained liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can between the image data.  Additionally, while the step or function “accessing CT or MRI obtained liver region of interest associated with the patient” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g).  Additionally, the generically recited “CT” or “MRI” is only nominally recited in each of claims 25 and does not add significantly more to the abstract idea and only generally links to a particular technological environment.
Regarding claim 32, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation determining a total count ratio from the functional image data based at least on the first of interest corresponding to the liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. 
Regarding claim 33, the additional elements “generating a user interface for display, the user interface comprising: the first shape corresponding to the liver; the first region of interest corresponding to the liver; and the determined risk of liver disease” are not sufficient to amount to significantly more than the abstract idea because the generate functions of the user interface are extra-solution/displaying the result of the abstract idea (using a computer as a tool).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (WO 2012/138871; hereinafter Gazit), in view of Kumar et al. (“Automatic liver and lesion segmentation: a primary step in diagnosis of liver diseases”; Springer-Verlag London Limited 2011; hereinafter Kumar), and in view of Garg (US 2010/0189325), in view of Liu et al. (US 2012/0088981; hereinafter Liu).
Regarding claim 21, Gazit discloses an image analysis for specific objects.  Gazit shows a system for automating (abstract states “A system and method for automatic detection of an object feature, such as a lesion”; page 5, lines 8-11 states the method optionally uses segmentation analysis of a lesion in one set of data, such as a study at a particular time point (date) to automatically compute the segmentation of the same lesion in a different study of the same subject”, page 7, lines 17-19 states “Additionally, by automatically including such measurements into the report, more time is saved for the radiologist”; page 12, lines 5-6 states “These parameters and measures of growth can be automatically exported to a report”; page 12. Lines 20-21 states “illustrative method for automatic detection of a lesion in a plurality of sets of image data”; page 13, lines 29-33 state  the growth rate and/or doubling time for the lesion are preferably determined from these parameters, assuming that the different sets of image data relate to image data from the same subject taken over a plurality of different time points, again as previously described. These parameters and measures of growth can be automatically exported to a report”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”; the examiner notes that lesion segmentation is done automatically, and the growth rate and doubling time is calculated by a computer and automatically exported to a report) a determination of a risk of liver disease for a patient (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 13, lines 29-30 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”; The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.) from functional image data generated from a functional scanner (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of  image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data), the system comprising one or more hardware processors (page 6, lines 21-28 states “Although the present invention is described with regard to a "computer" on a "computer network", it should be noted that optionally any device featuring a data processor and the ability to execute one or more instructions may be described as a computer, including but not limited to any type of personal computer (PC), a server, a cellular telephone, an IP telephone, a smart phone, a PDA (personal digital assistant), or a pager. Any two or more of such devices in communication with each other may optionally comprise a "computer network") configured to programmatically:
access the functional image data generated by the functional scanner (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data; page 10, line 1 states “plurality of sets of image data related to a subject are provided”); 
receiving a first anatomical feature in the functional image data corresponding to a liver of the patient (page 6, lines 20-23 states “Without wishing to be limited in any way, optionally the above method may be used for lesions in various body tissues and organs of the subject, for example including but not limited to the lungs, liver”, page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 9-10 states “Figure 3C relates to a specific method performed on lesions in liver image data as a non-limiting example only; the examiner note functional images  are taken of liver to segment the liver for diagnosis, and the claim limitation “a first anatomical features” is interpreted as  the liver of the patient);
identify a first region of interest corresponding to the liver of the patient (page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 7-8 states “Figure 3C relates to a specific method performed on lesions in liver image data; claim 24 states “A method for automatically determining an input for segmentation of a liver lesion in a plurality of sets of image data from a subject”; the examiner notes that the lesion of the liver corresponds to the “a first region of interest corresponding to the liver of the patient”), wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examine note that Gazit does teach the first region of interest does not directly rely one edge detection, page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 7-8 states “Figure 3C relates to a specific method performed on lesions in liver image data; claim 24 states “A method for automatically determining an input for segmentation of a liver lesion in a plurality of sets of image data from a subject” and Gazit does not mention directly using edge detection);
determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.;
generate a user interface for display (page 20, lines 8-15 states “Figure 4 shows an exemplary, non-limiting illustrative system according to at least some embodiments of the present invention. As shown, a system 400 features a mouse 402 or other pointing device, a keyboard 404 and a display 406. Optionally any of these components may be combined, for example for a touch sensitive display screen; mouse 402 and keyboard 404 may optionally be described as an "input device". The user interacts with these components to perform the various methods as described herein where user interaction is indicated. ; the Examiner notes that the generated image displayed on the display screen or touch sensitive display screen, wherein the operator can use the keyboard or mouse or the touch sensitive display screen to interact with the displayed image corresponds to “generate a user interface for display”), the user interface comprising:
the first region of interest corresponding to the liver (page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 9-10 states “Figure 3C relates to a specific method performed on lesions in liver image data as a non-limiting example only”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”); and
the determined risk of liver disease (page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”).
Furthermore, Gazit shows determining a shape of the lesion of the liver (page 19, lines 22-24 states “Since this resulting shape is used to find the largest lesion diameter to use as input for the liver-lesion segmentation algorithm, it is important that this shape now cover the entire lesion in this target study”), but does not explicitly state determining a first shape of the first anatomical feature (liver).  Furthermore, Gazit fails to explicitly state determine a location of a first center point of the first anatomical feature; revise the first center point of the first anatomical feature based on the determined location of the first center point; identify the first region of interest corresponding to an entire hepatic function of the liver to the liver of the patient based on the identified first shape and revised first center point, and the user interface comprising the first shape corresponding to the liver.  Furthermore, Gazit fails to explicitly state that the functional scanner is a SPECT scanner.
Kumar is in the same filed of endeavor and discloses an automatic liver and lesion segmentation from medical image data.  Kumar suggests determining a first shape of the first anatomical features (fig. 4b shows segmented liver and shape is highlighted in green color; fig. 5e show 5f shows segmented liver shape is highlighted in gray color; fig. 5i caption states “segmented liver and lesion outlined in the original image”), and the first region of interest correspond to an entire hepatic function of the liver (fig. 2, 4, and 5 shows the first region of interest correspond to an entire hepatic function of the liver).
Furthermore, Kumar suggests determining a location of a first center point of the first anatomical feature (page 165, section 2.2 region growing, right column states “the centroid of the largest connected region of the eroded image is determined and the coordinates of centroid point acts as the initial seed point for region  growing”; left column of page 167 states “ The centroid of the liver region is found, and the position of the centroid on the eroded image is shown with a red hair cross in Fig. 5d. The co-ordinates of the centroid are the seed point for automatic region growing”; the examiner notes centroid corresponds to claims limitation “center of point”); identify the first region of interest (lesion) corresponding  to the liver based on the identified first shape and first center point (page 166, section “3 lesion segmentation” left column states “lesion is extracted from the previously segmented liver using alternative FCM clustering”, page 167, left column states “The centroid of the liver region is found, and the position of the centroid on the eroded image is shown with a red hair cross in Fig. 5d. The co-ordinates of the centroid are the seed point for automatic region growing. The region is grown iteratively from the seed point based on the threshold range. The region grown liver is shown in Fig. 5e. The segmented liver after postprocessing is shown in Fig. 5f. The AFCM clustered lesion region from the segmented liver image is shown in Fig. 5g, h. The segmented liver and lesion outlined on the original CT image are shown in Fig. 5i ”).
Furthermore, the examiner notes that Kumar also teaches wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examine note that Kumar also teaches the first region of interest does not directly rely one edge detection, fig. 2, 4 and 5 shows segmenting region of interest, and Kumar does not mention directly using edge detection);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized the teaching of determining a first shape of the first anatomical feature (liver) and the first region of interest correspond to an entire hepatic function of the liver in the invention of Gazit, as taught by Kumar, to be able to accurately segment the lesion from segmenting the liver first (Abstract of Kumar states “it is necessary to segment the liver first so that lesion can then be segmented accurately from it”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of determining a location of a first center point of the first anatomical feature; identify the first region of interest corresponding to the liver of the patient based on the identified first shape and first center point in the invention of Gazit, as taught by kumar, to have an accurate seed point selection for making the region growing segmentation fully automatic, the centroid is determined and the coordinates of the centroid acts as the initial seed point for region growing (page 164 of Kumar, section “2.2 region growing”, right column states “In order to make the region growing segmentation fully automatic, it is necessary to develop an automatic and accurate seed point selection method. For this, the centroid of the largest connected region of the eroded image is determined and the coordinates of centroid point acts as the initial seed point for region growing, and also to be able to accurately segment the lesion from segmenting the liver first”; Abstract of Kumar states “it is necessary to segment the liver first so that lesion can then be segmented accurately from it”).
The examiner notes that although Kumar determines the shape of the liver and shows figures of the shape of the liver (see fig. 5), but it is unclear if this figure 5 is displayed in a user interface, and therefore, it is unclear if Kumar teaches the user interface comprising first shape.  Furthermore, Gazit in view of Kumar fail to explicitly state revising the first center point of the first anatomical feature based on the determined location of the first center point, and state that the functional scanner is a SPECT scanner. 
Garg is in the same filed of endeavor and discloses measurement data of anomaly in medical image.  Garg suggests revising first center point based on determined location of the first center point (par. [0043] states a computer selected initial point 340 to located a pair of edges 342 and 344 in the first and second dimension 362, 364 “the measurement data of the region of interest 320 by using an initial user-selected (or computer-selected) point 340 to locate a pair of edges 342, 344 in first and second dimensions 362, 364 (e.g., X and Y)”; par. [0044] states “the example embodiment 300 may calculate a center position 360 between the respective edges in the first 362 and second 364 dimensions. The example embodiment 300 may find the updated center position 360 based on discovering a structure, such as an ellipse 350 or a circle, that best fits the region contained between the located edges in the first 362 and second 364 dimensions”; par. [0044] states “The example embodiment 300 computes the measurement data based on a final center position 360 relative to edges associated with the final center position 360 in the event convergence is determined”).  The Examiner notes that the present application disclose finding the revised centroid (center position/point) is determined after the centroid appear to converge which is similar method what prior art Garg teaches to determine the final revised center position (par. [0054] of present application states “After finding the first centroid, the image detector 124 can repeat the process to locate the second centroid using directional searching from the first centroid location. In some embodiments, the image detector can rotate the star search direction. For example, the rotation angle can be offset by 10 degrees in between centroid search. The eight point star search may be repeated multiple times until the location of the centroid appears to converge. In some embodiments, the number of iterations can be fixed. Step 508 of FIG. 5 illustrates the final centroid location 528”).
Furthermore, Garg teaches the user interface (par. [0033] states “an example embodiment 100 of the present invention for providing measurement data of a region of an interest of a pixel field (e.g., an image) in a graphical user interface (GUI”) comprising the first shape (fig. 1B shows a computer monitor 110 showing shape of anatomical feature; fig. 3 also shows shape of the anatomical feature).  
Therefore, it would have been obvious to one of ordinary skill in the art, to have utilized the teaching of revising first center point based on determined location of the first center point in the invention of Gazit and Kumar, as taught by Garg, to provide an advance in speed of image processing (see abstract of Gazit), and avoid incorrectly highlighting healthy section of anatomical feature (i.e., incorrect diagnosis or false positive (see par. [0002] of Gazit), the examiner notes the false positive would be beneficial in segmentation to determine region of interest.
Furthermore, it would have been obvious to one of ordinary skill in the art, to have utilized the teaching of the user interface comprising first shape in the invention of Gazit and Kumar, as taught by Garg, to provide radiologist with additional information of the anatomical feature to be able to properly diagnosis, and plan treatment procedure from the viewing the shape of the anatomical feature in relation to lesions.  
But, Gazit, Kumar and Garg fail to explicitly state that the functional scanner is a SPECT scanner.
Liu discloses an imaging device for generating images representative of abnormalities in region of interest such as liver tumor (see par. [0043]).  Liu teaches that any type of imaging modalities can be used such as MRI, CT, PET or SPECT (see par. [0025]).  Also, the examiner notes Liu also teaches wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examiner note that Liu does teach the first region of interest does not directly rely one edge detection (see par. [0043]) and Liu does not mention directly using edge detection);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of claimed invention, to have utilized having the functional scanner be a SPECT scanner in the invention of Gazit, Kumar and Garg, as taught by Liu, to provide a well-known functional scanner as substitute and provide accurate characterization of stage and progression of a disease, and provide unique medical imaging method that shows how well certain organs such as liver functioning within the body. 
Regarding claim 23, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows wherein the determination of the risk of liver disease further comprises using patient data stored in a PACS repository (page 12, lines 5-8 states “These parameters and measures of growth can be automatically exported to a report, which may for example optionally be generated by and stored in the previously described PACS system”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”).
Regarding claims 27 and 33, Gazit discloses an image analysis for specific objects.  Gazit shows electronic method for automating (abstract states “A system and method for automatic detection of an object feature, such as a lesion”; page 5, lines 8-11 states the method optionally uses segmentation analysis of a lesion in one set of data, such as a study at a particular time point (date) to automatically compute the segmentation of the same lesion in a different study of the same subject”, page 7, lines 17-19 states “Additionally, by automatically including such measurements into the report, more time is saved for the radiologist”; page 12, lines 5-6 states “These parameters and measures of growth can be automatically exported to a report”; page 12. Lines 20-21 states “illustrative method for automatic detection of a lesion in a plurality of sets of image data”; page 13, lines 29-33 state  the growth rate and/or doubling time for the lesion are preferably determined from these parameters, assuming that the different sets of image data relate to image data from the same subject taken over a plurality of different time points, again as previously described. These parameters and measures of growth can be automatically exported to a report”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”; the examiner notes that lesion segmentation is done automatically, and the growth rate and doubling time is calculated by a computer and automatically exported to a report) a determination of a risk of liver disease for a patient (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 13, lines 29-30 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”; The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.) from functional image data generated from a functional scanner (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of  image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data), the method comprising:
access the functional image data generated by the functional scanner (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data; page 10, line 1 states “plurality of sets of image data related to a subject are provided”); 
receiving a first anatomical feature in the functional image data corresponding to a liver of the patient (page 6, lines 20-23 states “Without wishing to be limited in any way, optionally the above method may be used for lesions in various body tissues and organs of the subject, for example including but not limited to the lungs, liver”, page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 9-10 states “Figure 3C relates to a specific method performed on lesions in liver image data as a non-limiting example only; the examiner note functional images  are taken of liver to segment the liver for diagnosis, and the claim limitation “a first anatomical features” is interpreted as  the liver of the patient);
identify a first region of interest corresponding to the liver of the patient (page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 7-8 states “Figure 3C relates to a specific method performed on lesions in liver image data; claim 24 states “A method for automatically determining an input for segmentation of a liver lesion in a plurality of sets of image data from a subject”; the examiner notes that the lesion of the liver corresponds to the “a first region of interest corresponding to the liver of the patient”), wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examine note that Gazit does teach the first region of interest does not directly rely one edge detection, page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 7-8 states “Figure 3C relates to a specific method performed on lesions in liver image data; claim 24 states “A method for automatically determining an input for segmentation of a liver lesion in a plurality of sets of image data from a subject” and Gazit does not mention directly using edge detection);
determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.;
generate a user interface for display (page 20, lines 8-15 states “Figure 4 shows an exemplary, non-limiting illustrative system according to at least some embodiments of the present invention. As shown, a system 400 features a mouse 402 or other pointing device, a keyboard 404 and a display 406. Optionally any of these components may be combined, for example for a touch sensitive display screen; mouse 402 and keyboard 404 may optionally be described as an "input device". The user interacts with these components to perform the various methods as described herein where user interaction is indicated. ; the Examiner notes that the generated image displayed on the display screen or touch sensitive display screen, wherein the operator can use the keyboard or mouse or the touch sensitive display screen to interact with the displayed image corresponds to “generate a user interface for display”), the user interface comprising:
the first region of interest corresponding to the liver (page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 9-10 states “Figure 3C relates to a specific method performed on lesions in liver image data as a non-limiting example only”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”); and
the determined risk of liver disease (page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”).
Furthermore, Gazit shows determining a shape of the lesion of the liver (page 19, lines 22-24 states “Since this resulting shape is used to find the largest lesion diameter to use as input for the liver-lesion segmentation algorithm, it is important that this shape now cover the entire lesion in this target study”), but does not explicitly state determining a first shape of the first anatomical feature (liver).  Furthermore, Gazit fails to explicitly state determine a location of a first center point of the first anatomical feature; revise the first center point of the first anatomical feature based on the determined location of the first center point; identify the first region of interest corresponding to an entire hepatic function of the liver to the liver of the patient based on the identified first shape and revised first center point, and the user interface comprising the first shape corresponding to the liver.  Furthermore, Gazit fail to explicitly state that the functional scanner is a SPECT scanner.
Kumar is in the same filed of endeavor and discloses an automatic liver and lesion segmentation from medical image data.  Kumar suggests determining a first shape of the first anatomical features (fig. 4b shows segmented liver and shape is highlighted in green color; fig. 5e show 5f shows segmented liver shape is highlighted in gray color; fig. 5i caption states “segmented liver and lesion outlined in the original image”), and the first region of interest correspond to an entire hepatic function of the liver (fig. 2, 4, and 5 shows the first region of interest correspond to an entire hepatic function of the liver).  
Furthermore, Kumar suggests determining a location of a first center point of the first anatomical feature (page 165, section 2.2 region growing, right column states “the centroid of the largest connected region of the eroded image is determined and the coordinates of centroid point acts as the initial seed point for region  growing”; left column of page 167 states “ The centroid of the liver region is found, and the position of the centroid on the eroded image is shown with a red hair cross in Fig. 5d. The co-ordinates of the centroid are the seed point for automatic region growing”; the examiner notes centroid corresponds to claims limitation “center of point”); identify the first region of interest (lesion) corresponding  to the liver based on the identified first shape and first center point (page 166, section “3 lesion segmentation” left column states “lesion is extracted from the previously segmented liver using alternative FCM clustering”, page 167, left column states “The centroid of the liver region is found, and the position of the centroid on the eroded image is shown with a red hair cross in Fig. 5d. The co-ordinates of the centroid are the seed point for automatic region growing. The region is grown iteratively from the seed point based on the threshold range. The region grown liver is shown in Fig. 5e. The segmented liver after postprocessing is shown in Fig. 5f. The AFCM clustered lesion region from the segmented liver image is shown in Fig. 5g, h. The segmented liver and lesion outlined on the original CT image are shown in Fig. 5i ”).
Furthermore, the examiner notes that Kumar also teaches wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examine note that Kumar also teaches the first region of interest does not directly rely one edge detection, fig. 2, 4 and 5 shows segmenting region of interest, and Kumar does not mention directly using edge detection).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized the teaching of determining a first shape of the first anatomical feature (liver) and the first region of interest correspond to an entire hepatic function of the liver in the invention of Gazit, as taught by Kumar, to be able to accurately segment the lesion from segmenting the liver first (Abstract of Kumar states “it is necessary to segment the liver first so that lesion can then be segmented accurately from it”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of determining a location of a first center point of the first anatomical feature; identify the first region of interest corresponding to the liver of the patient based on the identified first shape and first center point in the invention of Gazit, as taught by kumar, to have an accurate seed point selection for making the region growing segmentation fully automatic, the centroid is determined and the coordinates of the centroid acts as the initial seed point for region growing (page 164 of Kumar, section “2.2 region growing”, right column states “In order to make the region growing segmentation fully automatic, it is necessary to develop an automatic and accurate seed point selection method. For this, the centroid of the largest connected region of the eroded image is determined and the coordinates of centroid point acts as the initial seed point for region growing, and also to be able to accurately segment the lesion from segmenting the liver first”; Abstract of Kumar states “it is necessary to segment the liver first so that lesion can then be segmented accurately from it”).
The examiner notes that although Kumar determines the shape of the liver and shows figures of the shape of the liver (see fig. 5), but it is unclear if this figure 5 is displayed in a user interface, and therefore, it is unclear if Kumar teaches the user interface comprising first shape.  Furthermore, Gazit in view of Kumar fail to explicitly state revising the first center point of the first anatomical feature based on the determined location of the first center point, and that the functional scanner is a SPECT scanner.. 
Garg is in the same filed of endeavor and discloses measurement data of anomaly in medical image.  Garg suggests revising first center point based on determined location of the first center point (par. [0043] states a computer selected initial point 340 to located a pair of edges 342 and 344 in the first and second dimension 362, 364 “the measurement data of the region of interest 320 by using an initial user-selected (or computer-selected) point 340 to locate a pair of edges 342, 344 in first and second dimensions 362, 364 (e.g., X and Y)”; par. [0044] states “the example embodiment 300 may calculate a center position 360 between the respective edges in the first 362 and second 364 dimensions. The example embodiment 300 may find the updated center position 360 based on discovering a structure, such as an ellipse 350 or a circle, that best fits the region contained between the located edges in the first 362 and second 364 dimensions”; par. [0044] states “The example embodiment 300 computes the measurement data based on a final center position 360 relative to edges associated with the final center position 360 in the event convergence is determined”).  The Examiner notes that the present application disclose finding the revised centroid (center position/point) is determined after the centroid appear to converge which is similar method what prior art Garg teaches to determine the final revised center position (par. [0054] of present application states “After finding the first centroid, the image detector 124 can repeat the process to locate the second centroid using directional searching from the first centroid location. In some embodiments, the image detector can rotate the star search direction. For example, the rotation angle can be offset by 10 degrees in between centroid search. The eight point star search may be repeated multiple times until the location of the centroid appears to converge. In some embodiments, the number of iterations can be fixed. Step 508 of FIG. 5 illustrates the final centroid location 528”).
Furthermore, Garg teaches the user interface (par. [0033] states “an example embodiment 100 of the present invention for providing measurement data of a region of an interest of a pixel field (e.g., an image) in a graphical user interface (GUI”) comprising the first shape (fig. 1B shows a computer monitor 110 showing shape of anatomical feature; fig. 3 also shows shape of the anatomical feature).  
Therefore, it would have been obvious to one of ordinary skill in the art, to have utilized the teaching of revising first center point based on determined location of the first center point in the invention of Gazit and Kumar, as taught by Garg, to provide an advance in speed of image processing (see abstract of Gazit), and avoid incorrectly highlighting healthy section of anatomical feature (i.e., incorrect diagnosis or false positive (see par. [0002] of Gazit), the examiner notes the false positive would be beneficial in segmentation to determine region of interest.
Furthermore, it would have been obvious to one of ordinary skill in the art, to have utilized the teaching of the user interface comprising first shape in the invention of Gazit and Kumar, as taught by Garg, to provide radiologist with additional information of the anatomical feature to be able to properly diagnosis, and plan treatment procedure from the viewing the shape of the anatomical feature in relation to lesions.  
But, Gazit, Kuman and Garg fail to explicitly state that the functional scanner is a SPECT scanner. 
Liu discloses an imaging device for generating images representative of abnormalities in region of interest such as liver tumor (see par. [0043]).  Liu teaches that any type of imaging modalities can be used such as MRI, CT, PET or SPECT (see par. [0025]).  Also, the examiner notes Liu also teaches wherein the identification of the first region of interest does not directly rely on edge detection (as best understood of the indefinite language, the examiner note that Liu does teach the first region of interest does not directly rely one edge detection (see par. [0043]) and Liut does not mention directly using edge detection);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of claimed invention, to have utilized having the functional scanner be a SPECT scanner in the invention of Gazit, Kumar and Garg, as taught by Liu, to provide a well-known functional scanner as substitute and provide accurate characterization of stage and progression of a disease, and provide unique medical imaging method that shows how well certain organs such as liver functioning within the body. 

Regarding claim 29, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows wherein the determination of the risk of liver disease further comprises using patient data stored in a PACS repository (page 12, lines 5-8 states “These parameters and measures of growth can be automatically exported to a report, which may for example optionally be generated by and stored in the previously described PACS system”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”).

Claim 22, 26, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (WO 2012/138871; hereinafter Gazit), in view of Kumar et al. (“Automatic liver and lesion segmentation: a primary step in diagnosis of liver diseases”; Springer-Verlag London Limited 2011; hereinafter Kumar), in view of Garg (US 2010/0189325), in view of Liu et al. (US 2012/0088981; hereinafter Liu) as applied to claims 21 and 27 above, and further in view of Hoefs et al. (“perfused Kupffer Cell Mass Correlation Mass Correlation with Histology and Severity of Chronis Liver Disease”, Digestive Disease and Science, Vol. 40, No. 3 (March 1995), pp. 552-560; hereinafter Hoefs).
Regarding claim 22, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows parameters stored in picture archiving and communication system (PACS)  (page 12, lines 5-8 states “These parameters and measures of growth can be automatically exported to a report, which may for example optionally be generated by and stored in the previously described PACS system”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”), but fails to explicitly state calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters. 
Hoefs is in the same filed of endeavor and discloses using image data to determine severity of liver disease (see title, and abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”).  Hoefs teaches storing functional image data and total liver counts (page 553, section “methods”, right column states “To obtain the volumetric quantitation, the computer was programmed to sum all of the trans axial SPECT frames into a two dimensional image around which ROIs could be drawn. These ROIs included all of the counts in the liver and spleen, but a variable number of the vertebrae, depending on the number of frames included”, the examiner notes that Hoefs uses a computer to obtain the volumetric quantification and detecting ROIs which will include all the counts in the liver, and these image data will be stored in memory for calculating the scan ratios and image processing).  Furthermore, Hoefs teaches using the functional image data to calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters (page 553, section “scan ratios”, right column states “The apparent distribution of sulfur colloid from the planar scan was expressed as the pixel counts in the liver divided by the sum of those in liver and spleen lie, L/(L + Sp)] and as a redistribution ratio (RR) as previously reported (1). The liver-spleen index (LSI) was an expression of livers-spleen distribution of total counts corrected for spleen size. As a first step, the total count distribution of sulfur colloid between liver and spleen was expressed as a liver to liver plus spleen ratio [L/(L + S)]), risk of liver disease is further determined based on calculated ration (abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”) .  The examiner notes that the present application discloses similar method of calculating a ratio of the functional activity (par. [0072] of the present application states “the liver-spleen index (LSI) can be determined from comparing counts in the liver to the counts in spleen. In an embodiment, the liver-spleen index (LSI) is a function of liver to spleen ration of total counts corrected for spleen length. The parameter calculator 128 can calculate total count ratio between liver and spleen as a total liver counts divided by total liver plus spleen counts, or L/(L+S)t”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using image data to calculate calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, provided additional information to a calculate a quantitative (LSI) measurement which can be used diagnose hepatic function and liver disease (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determined risk of liver disease is further determined based on calculated ration in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, to be able to diagnosis hepatic function and calculate a severity score to determine the severity of liver disease and lesion (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.
Regarding claim 26, Gazit, Kumar, Garg and Liu disclose the invention substantially, but fails to explicitly state determining a total count ratio from functional image data based at least one of first region of interest corresponding to liver.  
Hoefs is in the same filed of endeavor and discloses using image data to determine severity of liver disease (see title, and abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”).  Hoefs teaches determining a total count ratio from functional image data based on at least first region of interest corresponding to liver (page 553, section “methods”, right column states These ROIs included all of the counts in the liver and spleen”; page 553, section “scan ratios”, right column states “The apparent distribution of sulfur colloid from the planar scan was expressed as the pixel counts in the liver divided by the sum of those in liver and spleen lie, L/(L + Sp)] and as a redistribution ratio (RR) as previously reported (1). The liver-spleen index (LSI) was an expression of livers-spleen distribution of total counts corrected for spleen size. As a first step, the total count distribution of sulfur colloid between liver and spleen was expressed as a liver to liver plus spleen ratio [L/(L + S)]).  The examiner notes that the present application discloses similar method of calculating a ratio of the functional activity (par. [0072] of the present application states “the liver-spleen index (LSI) can be determined from comparing counts in the liver to the counts in spleen. In an embodiment, the liver-spleen index (LSI) is a function of liver to spleen ration of total counts corrected for spleen length. The parameter calculator 128 can calculate total count ratio between liver and spleen as a total liver counts divided by total liver plus spleen counts, or L/(L+S)t”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of calculating a total count ratio from the functional image data based at least on first region of interest corresponding to the liver in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, provided additional information to a calculate a quantitative (LSI) measurement which can be used diagnose hepatic function and liver disease (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.  
Regarding claim 28, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows parameters stored in picture archiving and communication system (PACS)  (page 12, lines 5-8 states “These parameters and measures of growth can be automatically exported to a report, which may for example optionally be generated by and stored in the previously described PACS system”; page 20, lines 5-9 states “... any one or more of the image of the detected lesion within one or more sets of image data, one or more lesion parameters and/or the growth rate and/or the doubling time may optionally be displayed to the user at any time, whether through a computer display (for example, as part of the previously described PACS system)”), but fails to explicitly state calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters. 
Hoefs is in the same filed of endeavor and discloses using image data to determine severity of liver disease (see title, and abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”).  Hoefs teaches storing functional image data and total liver counts (page 553, section “methods”, right column states “To obtain the volumetric quantitation, the computer was programmed to sum all of the trans axial SPECT frames into a two dimensional image around which ROIs could be drawn. These ROIs included all of the counts in the liver and spleen, but a variable number of the vertebrae, depending on the number of frames included”, the examiner notes that Hoefs uses a computer to obtain the volumetric quantification and detecting ROIs which will include all the counts in the liver, and these image data will be stored in memory for calculating the scan ratios and image processing).  Furthermore, Hoefs teaches using the functional image data to calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters (page 553, section “scan ratios”, right column states “The apparent distribution of sulfur colloid from the planar scan was expressed as the pixel counts in the liver divided by the sum of those in liver and spleen lie, L/(L + Sp)] and as a redistribution ratio (RR) as previously reported (1). The liver-spleen index (LSI) was an expression of livers-spleen distribution of total counts corrected for spleen size. As a first step, the total count distribution of sulfur colloid between liver and spleen was expressed as a liver to liver plus spleen ratio [L/(L + S)]), risk of liver disease is further determined based on calculated ration (abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”) .  The examiner notes that the present application discloses similar method of calculating a ratio of the functional activity (par. [0072] of the present application states “the liver-spleen index (LSI) can be determined from comparing counts in the liver to the counts in spleen. In an embodiment, the liver-spleen index (LSI) is a function of liver to spleen ration of total counts corrected for spleen length. The parameter calculator 128 can calculate total count ratio between liver and spleen as a total liver counts divided by total liver plus spleen counts, or L/(L+S)t”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using image data to calculate calculating a ratio based on functional activity within identified first region of interest corresponding to the liver and stored parameters in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, provided additional information to a calculate a quantitative (LSI) measurement which can be used diagnose hepatic function and liver disease (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determined risk of liver disease is further determined based on calculated ration in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, to be able to diagnosis hepatic function and calculate a severity score to determine the severity of liver disease and lesion (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.
Regarding claim 32, Gazit, Kumar, Garg and Liu disclose the invention substantially, but fails to explicitly state determining a total count ratio from functional image data based at least one of first region of interest corresponding to liver.  
Hoefs is in the same filed of endeavor and discloses using image data to determine severity of liver disease (see title, and abstract states “The arithmetic mean of LBI and LSI was defined as the severity score”).  Hoefs teaches determining a total count ratio from functional image data based on at least first region of interest corresponding to liver (page 553, section “methods”, right column states These ROIs included all of the counts in the liver and spleen”; page 553, section “scan ratios”, right column states “The apparent distribution of sulfur colloid from the planar scan was expressed as the pixel counts in the liver divided by the sum of those in liver and spleen lie, L/(L + Sp)] and as a redistribution ratio (RR) as previously reported (1). The liver-spleen index (LSI) was an expression of livers-spleen distribution of total counts corrected for spleen size. As a first step, the total count distribution of sulfur colloid between liver and spleen was expressed as a liver to liver plus spleen ratio [L/(L + S)]).  The examiner notes that the present application discloses similar method of calculating a ratio of the functional activity (par. [0072] of the present application states “the liver-spleen index (LSI) can be determined from comparing counts in the liver to the counts in spleen. In an embodiment, the liver-spleen index (LSI) is a function of liver to spleen ration of total counts corrected for spleen length. The parameter calculator 128 can calculate total count ratio between liver and spleen as a total liver counts divided by total liver plus spleen counts, or L/(L+S)t”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of calculating a total count ratio from the functional image data based at least on first region of interest corresponding to the liver in the invention of Gazit, Kumar, Garg and Liu, as taught by Hoefs, provided additional information to a calculate a quantitative (LSI) measurement which can be used diagnose hepatic function and liver disease (see abstract of Hoefs, and page 552 of Hoefs, left column states “The perfused hepatic mass is the ultimate limitation to hepatic performance in patients with liver disease”), this additional information can be used to further diagnosis the liver disease by a radiologist.  

Claims 24 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (WO 2012/138871; hereinafter Gazit), in view of Kumar et al. (“Automatic liver and lesion segmentation:a primary step in diagnosis of liver diseases”; Springer-Verlag London Limited 2011; hereinafter Kumar), in view of Garg (US 2010/0189325), in view of Liu et al. (US 2012/0088981; hereinafter Liu) as applied to claims 21 and 27 above, and further in view of Sirohey et al. (US 2006/0052690; hereinafter Sirohey).
Regarding claim 24, Gazit, Kumar, Garg and Liu disclose the invention substantially, but fails to explicitly state the liver disease is a presence of hepatocellular carcinoma (HCC).
Sirohey is in the same filed of endeavor and discloses using image data to diagnosis tissue or organ (see abstract).  Sirohey teaches using functional image data to determine hepatocellular carcinomas (par. [0115] states “features of interest may be segmented from each data set. Particularly of interest will be vasculature of the liver, HCCs and metastatic tumors. “; claim 3 states “the image data is processed to identify hepatocellular cancers or metastatic tumors in the tissue”).
Furthermore, Sirohey teaches that HCC is primary cancer of liver and is the eight most common malignancy in the world (par. [0107] states “Primary cancer of the liver, hepatocellular carcinoma (HCC) is the eighth most common malignancy in the world”); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using functional image data to determine hepatocellular carcinomas in the invention of Gazit, Kumar, Garg and Liu, as taught by Sirohey, to be able to detect HCC cancer from screening which will avoid the functioning of liver degrading or even halted by various disease such as HCC cancer (par. [0107] of Sirohey states “Approximately 25% of the blood supplied to the liver originates in the arterial network, while the majority of the blood supplied, approximately 75%, originates in the hepatic veins. Functioning of the  liver can be degraded or even halted by various disease, such as cirrhosis and hepatitis, and by cancer. Primary cancer of liver, hepatocellular carcinoma (HCC) is the eighth most common malignancy in the world.”).
Regarding claim 30, Gazit, Kumar, Garg and Liu disclose the invention substantially, but fails to explicitly state the liver disease is a presence of hepatocellular carcinoma (HCC).
Sirohey is in the same filed of endeavor and discloses using image data to diagnosis tissue or organ (see abstract).  Sirohey teaches using functional image data to determine hepatocellular carcinomas (par. [0115] states “features of interest may be segmented from each data set. Particularly of interest will be vasculature of the liver, HCCs and metastatic tumors. “; claim 3 states “the image data is processed to identify hepatocellular cancers or metastatic tumors in the tissue”).
Furthermore, Sirohey teaches that HCC is primary cancer of liver and is the eight most common malignancy in the world (par. [0107] states “Primary cancer of the liver, hepatocellular carcinoma (HCC) is the eighth most common malignancy in the world”); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using functional image data to determine hepatocellular carcinomas in the invention of Gazit, Kumar, Garg and Liu, as taught by Sirohey, to be able to detect HCC cancer from screening which will avoid the functioning of liver degrading or even halted by various disease such as HCC cancer (par. [0107] of Sirohey states “Approximately 25% of the blood supplied to the liver originates in the arterial network, while the majority of the blood supplied, approximately 75%, originates in the hepatic veins. Functioning of the  liver can be degraded or even halted by various disease, such as cirrhosis and hepatitis, and by cancer. Primary cancer of liver, hepatocellular carcinoma (HCC) is the eighth most common malignancy in the world.”).

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (WO 2012/138871; hereinafter Gazit), in view of Kumar et al. (“Automatic liver and lesion segmentation:a primary step in diagnosis of liver diseases”; Springer-Verlag London Limited 2011; hereinafter Kumar), in view of Garg (US 2010/0189325), in view of Liu et al. (US 2012/0088981; hereinafter Liu) as applied to claims 21 and 27 above, and further in view of Hu et al. (US 2011/0058722; hereinafter Hu).
Regarding claim 25, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows different imaging modalities can be uses to access liver region and can be the images can be compared between the different modalities (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of  image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data), but Gazit does not explicitly state if the correlation data is between what modalities or if the correlation data is directed to the liver region of interest.  To advance prosecution, the examiner has relied on prior art (Hu) to address the claim limitation of comparing the first region of interest with CT obtained liver region of interest. 
Hu is in the same filed of endeavor and discloses using image data to diagnose liver (par. [0018] states “The processor also executes a PET reconstruction algorithm to reconstruct a NAC PET image from acquired PET data, and the NAC image is segmented to identify a contour of an anatomical structure, a tumor, or other structure in the subject...if the attenuation map is truncated near an upper surface of a subject's liver, then the NAC PET image is segmented to identify a contour that delineates the upper surface of the subject's liver.”.).  Hu teaches comparing of comparing the first region of interest with CT obtained liver region of interest (par. [0020] states “the system can be employed in PET/CT imaging scenarios where two modalities are performed sequentially (e.g., not simultaneously), and thus the contour derived from the PET scan can be compare to the CT image to infer potential subject motion between the PET and CT scans.”).
Therefore, it would have been obvious to one of ordinary sill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of comparing of comparing the first region of interest with CT obtained liver region of interest in the invention of Gazit, Kumar, Garg and Liu, as taught by Hu, to infer potential subject motion (see par. [0020] of Hu).
Regarding claim 31, Gazit, Kumar, Garg and Liu disclose the invention substantially, furthermore, Gazit shows different imaging modalities can be uses to access liver region and can be the images can be compared between the different modalities (page 7, lines 28-31 states Without wishing to be limited in any way, optionally the above method may be used for lesions across various modalities and different types of  image data, including but not limited to CT, MRI, PET scan data and so forth, and optionally to correlate data between these different types of image data), but Gazit does not explicitly state if the correlation data is between what modalities or if the correlation data is directed to the liver region of interest.  To advance prosecution, the examiner has relied on prior art (Hu) to address the claim limitation of comparing the first region of interest with CT obtained liver region of interest. 
Hu is in the same filed of endeavor and discloses using image data to diagnose liver (par. [0018] states “The processor also executes a PET reconstruction algorithm to reconstruct a NAC PET image from acquired PET data, and the NAC image is segmented to identify a contour of an anatomical structure, a tumor, or other structure in the subject...if the attenuation map is truncated near an upper surface of a subject's liver, then the NAC PET image is segmented to identify a contour that delineates the upper surface of the subject's liver.”.).  Hu teaches comparing of comparing the first region of interest with CT obtained liver region of interest (par. [0020] states “the system can be employed in PET/CT imaging scenarios where two modalities are performed sequentially (e.g., not simultaneously), and thus the contour derived from the PET scan can be compare to the CT image to infer potential subject motion between the PET and CT scans.”).
Therefore, it would have been obvious to one of ordinary sill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of comparing of comparing the first region of interest with CT obtained liver region of interest in the invention of Gazit, Kumar, Garg and Liu, as taught by Hu, to infer potential subject motion (see par. [0020] of Hu).

Response to Arguments
The previous claim rejection under 35 USC 112 (b) to claims 21 and 27 has been withdrawn in view of Applicant’s amendments to the claim.  
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 	
In response to Applicant’s arguments on middle of page 6 to middle of page 7, with respect to prior art rejection, the Examiner respectfully disagrees.  The examiner maintains that combined invention of Gazit, Kumar, Garg and Lu does teach all the claim limitation set forth in claims 21 and 27, particularly that the first region of intersect corresponding to an entire hepatic function, and wherein the identification of the first region of interest does not directly rely on edge detection.  The examiner has relied on prior art Kumar to teach he first region of interest correspond to an entire hepatic function of the liver (fig. 2, 4, and 5 shows the first region of interest correspond to an entire hepatic function of the liver).
Furthermore, the claim limitation “...wherein the identification of the first region of interest does not directly rely on edge detection” in lines 14-15 is indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, and use a different segmentation algorithm to identify the first region.  The examiner notes that as best understanding of the indefinite claim limitation, Gazit does teach the first region of interest does not directly rely one edge detection, page 9, lines 20-21 states Figure 3C relates to such input determination for lesions in liver tissue image data; page 15, lines 7-8 states “Figure 3C relates to a specific method performed on lesions in liver image data; claim 24 states “A method for automatically determining an input for segmentation of a liver lesion in a plurality of sets of image data from a subject” and Gazit does not mention directly using edge detection). Also, as best understood of the indefinite language, the examine note that Kumar also teaches the first region of interest does not directly rely one edge detection, fig. 2, 4 and 5 shows segmenting region of interest, and Kumar does not mention directly using edge detection).  Also, as best understood of the indefinite language, the examiner note that Liu does teach the first region of interest does not directly rely one edge detection (see par. [0043]) and Liu does not mention directly using edge detection);

Applicant's arguments on middle of page 8, with respect to claim rejection under 35 USC 101 have been fully considered but they are not persuasive.  In response to Applicant’s argument on middle of page 8 with respect to claim rejection under 35 USC 101, the Examiner respectfully disagrees.  The Applicant argues that the independent claims recites limitation that solve a technical problem of extracting “region of interest”, however, the examiner maintains that the independent claims are still rejected under 35 USC 101 because the abstract idea of claims 21 and 27 are not integrated into a practical application.  Furthermore, the Examiner notes that the claims does not clearly recite claim limitations that are directed to the technical problem of extracting “region of interest”.  
As stated above in the Office action, claim limitation “access the functional image data” under reasonable broadest interpretation can be interpreted as skilled practitioner reviewing the image data.  Therefore, the cited limitations above, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components (i.e., the “one or more hardware processor”).  Other than the one or more hardware (which is represented simply as a part of a basic computer system), nothing identified in the claim is precluded from being practically performed in the mind, or with assistance of basic physical aids or with pen and paper. It is a mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. In this case, the determining steps or functions represent acts which can be performed in the mind by a skilled practitioner to make a diagnosis.  Furthermore, the recitation of “...functional image data” in the preamble does simply generally links the abstract idea to a particular technological environment and therefore does not represent a “practical application” as interpreted by the courts. Refer again to subsection I of MPEP § 2106.04(d) and MPEP § 2106.05(h). An exemplary practical application would be to apply the result of the abstract idea to implement a particular treatment or prophylaxis. See MPEP § 2106.04(d)(2). Since the claim dopes not integrate the judicial exception into one of the exemplary practical applications discussed in MPEP § 2106 and substantiated by the courts, the claims are directed to abstract ideas in the form of mental processes.  As stated above in the Office action, Furthermore, the claim do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements of a generic computer components (“one or more hardware processors”) to execute the abstract ideas and does not add significantly more that the abstract idea because since the one or more hardware processors are merely a generic computer component with the computer being used as a tool for performing the recited calculations. The additional elements of “functional image generated from a Single Photon Emission Computed Tomography (SPECT) scanner” in the preamble and element “functional scanner” in line 5 of claim 21 are not sufficient to amount to significantly more than the abstract idea because they represent pre-solution activity and merely specifies the nature of the data exploited by the abstract idea.   See MPEP § 2106.05(g) for discussion of extra-solution activity. Additionally, the generically recited “functional scanner” is only nominally recited in each of claims 21 and does not represent a particular machine and only generally links to a particular technological environment. See MPEP § 2106.05 for the analysis of additional elements to determine whether they are directed to significantly more than the judicial exception. Additionally, while the step or function “access the functional image data” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g). In view of the analysis, the claims are directed to abstract ideas without significantly more.
Therefore, the Examiner has maintained the previous claim rejection under 35 USC 101.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al. (US 2015/0078641) disclose a techniques for a whole liver segmentation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793